DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed November 1, 2021 has been entered.  Claim 11 has been canceled.

2.	Claims 1-10 and 12-14 are have been examined.

Information Disclosure Statement
3.	The information disclosure filed November 1, 2021 has been considered.  An initialed copy is enclosed.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 2, 2021.
	To be clear, the rejections of the claims under 35 U.S.C. § 103 over U.S. Patent Application Publication No. 2020/0095319-A1 (in part), as set forth in the preceding Office action mailed August 2, 2021, have been withdrawn because U.S. Patent Application Publication No. 2020/0095319-A1 has been disqualified as being prior art under 35 U.S.C. § 103(c)(1).
	The provisional rejection of claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 and 45-47 of copending Application No. 12/594,713 in view of Bühler et al. and U.S. Patent Application Publication No. 2020/0095319-A1 has been withdrawn because claims 31 and 45-47 of copending application have been canceled.


Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Although it appears that Applicant has made a bona fide attempt to resolve this issue by appropriately amending the specification, an additional example of an improperly demarcated trademark appearing in the specification is noted, namely Sepharose™; see, e.g., page 52 of the substitute specification filed May 17, 2021.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0136050-A1 and U.S. Patent Application Publication No. 20160152707-A1. 
The applied references have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	U.S. Patent Application Publication No. 2005/0136050-A1 (Kufer et al.) teaches a pharmaceutical composition comprising a single chain antibody molecule comprising a first binding domain that specifically binds to human CD3 and a second binding domain that specifically binds to human PSMA and a pharmaceutically acceptable carrier (e.g., water); see entire document (e.g., the abstract; the disclosures in paragraphs [0045], [0053], [0054], [0059]; and the original claims).  Kufer et al. teaches the binding domains 
	Kufer et al. does not expressly teach the use of an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176.
	This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 20160152707-A1.
	U.S. Patent Application Publication No. 20160152707-A1 (Kufer et al.) teaches an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 (as set forth by the instant application) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0429]).  Kufer et al. teaches the VH domain of the anti-CD3 binding arm comprises the amino acid sequence of SEQ ID NO: 177 (as set forth by the instant application) and the VL domain comprises the amino acid sequence of SEQ ID NO: 179 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481]).   Kufer at al. teaches the first binding domain of the bispecific antibody, which binds to CD3, comprises the amino acid sequence of SEQ ID NO: 185 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481]).  In addition, Kufer et al. teaches the context independence of the CD3 epitope of CD3 binding molecules of the disclosed invention, as part of a bispecific binding molecule, is associated with less T cell redistribution during the starting phase of treatment with CD3 binding molecules of the invention resulting in a better safety profile of CD3 binding molecules of the invention compared to conventional CD3 binding molecules known in the art, which recognize 
	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a bispecific antibody comprising a first antigen binding domain, which specifically binds to an epitope of human CD3 and a second antigen binding domain that specifically binds human PSMA, and a pharmaceutically acceptable carrier (e.g., water), wherein the antibody comprises an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 or more particularly the amino acid sequence of SEQ ID NO: 177 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 or more particularly the amino acid sequence of SEQ ID NO: 179.1  Moreover it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced the antibody in which the binding domains are humanized and/or in which the VH and VL domains of each binding domain are present in either possible orientation and/or in which the independent binding domains are positioned in either order.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have used a pharmaceutical composition comprising the bispecific antibody to treat prostate cancer in a human subject having prostate cancer by intravenously administering by infusion2 the composition comprising an effective amount of the bispecific antibody to 
Here is it noted that with regard to the grounds of rejection set forth in the preceding Office action mailed August 2, 2021, Applicant has argued that Kufer et al. does not teach treating prostate cancer.
Admittedly Kufer et al. does not expressly teach the disclosed method is to be used to treat a tumorous disease in a subject having prostate cancer.  Even so, given the teachings of Kufer et al., it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art to treat a tumorous disease (or any other disease specifically mentioned by Kufer et al. as being a disease that is effectively treated using the disclosed invention3) in any subject including a subject having prostate cancer by administering to the subject an effective amount of the disclosed single chain bispecific antibody that specifically binds to human CD3 and human PSMA, especially since PSMA would have at the time of the invention been immediately recognized as an acronym denoting a particular polypeptide having the designation “prostate-specific membrane antigen”.  It follows that the subject to be treated using the disclosed invention (i.e., a method comprising the step of administration of an effective amount of a bispecific antibody as disclosed) is not necessarily a subject having prostate cancer, since, for example, the subject might be a subject having a different tumorous disease.  So, even if the instant claims are drawn to a method that is intended for use in treating prostate cancer in a subject, because the claimed method is a method comprising the step of administration of an effective amount of a bispecific antibody, which is not distinguishable from that disclosed by the prior art, the claimed method is an obvious variant of the method disclosed by the prior art.4  In other words, given the disclosure by Kufer et al., it prima facie obvious to administer to a subject having a prostate tumor an effective amount of a bispecific antibody that binds to human CD3 and human PSMA to treat a tumorous disease in the subject, if not some other disease that Kufer et al. specifically indicates to be treatable using the disclosed method.  Still, because the bispecific antibody specifically binds to PSMA (i.e., prostate-specific membrane antigen), it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to use the method disclosed by the prior art to treat a tumorous prostate disease or more particularly prostate cancer by administering the disclosed bispecific antibody that binds to human CD3 and human PSMA to a subject having the disease.  It is submitted that one ordinarily skilled in the art at the time of the claimed invention would have had a reasonable expectation of successfully practicing the disclosed invention with this intent (i.e., to treat prostate cancer) since Kufer et al. teaches the disclosed “bispecific single chain antibodies have been shown to activate and redirect the immune system's cytotoxic potential to the destruction of pathological, especially malignant cells” (paragraph [0007]) and moreover the disclosed “bispecific antibody constructs can be of great therapeutic use in redirecting the powerful potential of the body's own immune system to achieve the destruction of diseased cells” (paragraph [0012]).  One ordinarily skilled in the art at the time of the invention would have been motivated to use the disclosed invention with such intent because, for example, according to Kufer et al., “the activation of such a powerful means of eradicating or neutralizing unwanted cells requires that this power be controlled as precisely as possible so that the cytotoxic potential of the immune system is recruited and applied only in the direction intended and no other” (paragraph [0012]).  So, because PSMA is a prostate-specific membrane antigen immediately recognized as a suitable target for treating prostate cancer, and because the bispecific antibody specifically binds to PSMA, it would be immediately appreciated that the practice of the claimed invention, as suggested by teachings of the prior art, should provide one with a powerful and selective means of eradicating prostate cancer cells in a .      
	
10.	Claims 1-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2007042261-A2, Bühler et al. (Cancer Immunol. Immunother. 2008 Jan; 57 (1): 43-52) (electronically published Jun 20, 2007), and U.S. Patent Application Publication No. 20160152707-A1. 
	WO2007042261-A2 (Kischel et al.) teaches single chain bispecific antibodies that bind to CD3 or more particularly to human CD3 epsilon and a human tumor antigen; see entire document (e.g., the abtract).  Kischel et al. teaches the bispecific antibodies bind to human and non-chimpanzee primate (e.g., macaque) target molecules (i.e., tumor antigens).  Kischel et al. teaches a pharmaceutical composition comprising the bispecific antibody and a pharmaceutically acceptable carrier.  Kischel et al. teaches a method for treating a disease in a human subject having a tumor or particularly a carcinoma comprising intravenously administering to the subject by injection or infusion an effective amount of the bispecific antibody.  Kischel et al. teaches the binding domains are single chain antibodies (scFvs) that have been humanized.  Kischel et al. teaches the VH domain and VL domain of the scFv are linked via a peptide linker such that the either domain is present at the N-terminus and/or either of the binding domains (scFvs) can be linked to one another such that either one is present at the N-terminus.  Kischel et al. teaches the risk of adverse events resulting from administration of the antibody is assessed.     	
Although teaching the bispecific antibody specifically binds a human tumor antigen, Kischel et al. does not expressly teach a bispecific antibody that specifically binds human PSMA; in addition Kufer et al. does not expressly teach the use of an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176.
	The first deficiency is remedied by the teachings of Bühler et al. 
	Bühler et al. teaches a bispecific antibody comprising a first antigen binding , and a second antigen binding domain that specifically binds human PSMA; see entire document (e.g., the abstract; page 44; and page 46, Figure 1).  Bühler et al. teaches the antibody is effectively used in treating prostate cancer in subjects by retargeting immune cells to the site of the tumors in the subjects; see, e.g., the abstract; and page 51, Figure 8.  
	The second deficiency is remedied by the teachings of U.S. Patent Application Publication No. 20160152707-A1.
	U.S. Patent Application Publication No. 20160152707-A1 (Kufer et al.) teaches an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 (as set forth by the instant application) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and Tables 6 and 7).  Kufer et al. teaches the VH domain of the anti-CD3 binding arm comprises the amino acid sequence of SEQ ID NO: 177 (as set forth by the instant application) and the VL domain comprises the amino acid sequence of SEQ ID NO: 179 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481]).   Kufer at al. teaches the first binding domain of the bispecific antibody, which binds to CD3, comprises the amino acid sequence of SEQ ID NO: 185 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481]).  In addition, Kufer et al. teaches the context independence of the CD3 epitope of CD3 binding molecules of the disclosed invention, as part of a bispecific binding molecule, is associated with less T cell redistribution during the starting phase of treatment with CD3 binding molecules of the invention resulting in a better safety profile of CD3 binding molecules of the invention compared to conventional CD3 binding molecules known in the art, which recognize context dependent CD3 epitopes, and that because T cell redistribution during the starting phase of treatment with CD3 binding molecules is a major risk factor for CNS adverse events, the CD3 binding molecules of the invention by recognizing a context independent rather than a context dependent CD3 epitope have a substantial safety advantage over the CD3 binding molecules known in the art (see, e.g., 
	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a bispecific antibody comprising a first antigen binding domain, which specifically binds to an epitope of human CD3 and a second antigen binding domain that specifically binds human PSMA, and a pharmaceutically acceptable carrier (e.g., water), wherein the antibody comprises an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 or more particularly the amino acid sequence of SEQ ID NO: 177 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 or more particularly the amino acid sequence of SEQ ID NO: 179.5  Moreover it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced the antibody in which the binding domains are humanized and/or in which the VH and VL domains of each binding domain are present in either possible orientation and/or in which the independent binding domains are positioned in either order.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have used a pharmaceutical composition comprising the bispecific antibody to treat prostate cancer in a human subject having prostate cancer by intravenously administering by infusion6 the composition comprising an effective amount of the bispecific antibody to the subject to treat the cancer.  One ordinarily skilled in the art would have been motivated to do so at the time of the invention in order to treat prostate cancer in human subjects. 


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 1-10 and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-28 of U.S. Patent No. 9,587,036 in view of U.S. Patent Application Publication No. 2020/0095319-A1.
	Beginning at page 18 of the amendment filed November 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	Claims 20-28 of U.S. Patent No. 9,587,036 are drawn to a method for treating or 7) in a subject comprising the step of administering an effective amount of the antibody molecule or a pharmaceutical composition comprising the antibody molecule, wherein the antibody molecule is a bispecific antibody comprising a first binding domain that specifically binds to an epitope of human CD3 and a second binding domain capable of binding to a human PSMA.8
	 The claims of the patent do not specify that the anti-CD3 binding domain of the bispecific antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176.
	This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2020/0095319-A1.
	U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.) teaches an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 (as set forth by the instant application) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).  Kufer et al. teaches the VH domain of the anti-CD3 binding arm comprises the amino acid sequence of SEQ ID NO: 177 (as set forth by the instant application) and the VL domain comprises the amino acid sequence of SEQ ID NO: 179 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).   Kufer at al. teaches the first binding domain of the bispecific antibody, which binds to CD3, comprises the amino acid sequence of SEQ ID NO: 185 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).  In addition, Kufer et al. teaches the context independence of the CD3 epitope of CD3 binding molecules of the disclosed invention, 
Accordingly in view of the teachings of Kufer et al. it is submitted that the claimed subject matter of the patent renders obvious the claimed subject matter of the instant application.
Applicant has traversed the propriety of maintaining this ground of rejection arguing that U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.) has been disqualified as prior art.
In response, per M.P.E.P. § 2146, it is important to recognize that pre-AIA  35 U.S.C. 103(c) applies only to consideration of prior art for purposes of obviousness under 35 U.S.C. 103.  It does not apply to or affect subject matter which is applied in a rejection under 35 U.S.C. 102 or a double patenting rejection.  

13.	Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No. 17/221,705 in view of U.S. Patent Application Publication No. 2020/0095319-A1.
	At page 19 of the amendment filed November 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	The claims of the copending application are drawn to a method for treating prostate 
The claims of the copending application do not specify that the anti-CD3 binding domain of the bispecific antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176.
	This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2020/0095319-A1.
	U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.) teaches an anti-CD3 binding domain comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 (as set forth by the instant application) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).  Kufer et al. teaches the VH domain of the anti-CD3 binding arm comprises the amino acid sequence of SEQ ID NO: 177 (as set forth by the instant application) and the VL domain comprises the amino acid sequence of SEQ ID NO: 179 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).   Kufer at al. teaches the first binding domain of the bispecific antibody, which binds to CD3, comprises the amino acid sequence of SEQ ID NO: 185 (as set forth by the instant application); see entire document (e.g., the description of antibody I2C in paragraph [0481] and the table that follows).  In addition, Kufer et al. teaches the context independence of the CD3 epitope of CD3 binding molecules of the disclosed invention, as part of a bispecific binding molecule, is associated with less T cell redistribution during the starting phase of treatment with CD3 binding molecules of the invention resulting in a better safety profile of CD3 binding molecules of the invention compared to conventional 
Accordingly in view of the teachings of Kufer et al. it is submitted that the claimed subject matter of the patent renders obvious the claimed subject matter of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant has traversed the propriety of maintaining this ground of rejection arguing that U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.) has been disqualified as prior art.
In response, per M.P.E.P. § 2146, it is important to recognize that pre-AIA  35 U.S.C. 103(c) applies only to consideration of prior art for purposes of obviousness under 35 U.S.C. 103.  It does not apply to or affect subject matter which is applied in a rejection under 35 U.S.C. 102 or a double patenting rejection.  

Conclusion
14.	No claim is allowed.

15.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Gregorakis et al. (Semin. Urol. Oncol. 1998 Feb; 16 (1): 2-12) teaches PSMA is a suitable target for immunotherapy of prostate cancer because it is expressed by prostate cancer cells.
	Mack et al. (Proc. Natl. Acad. Sci. USA. 1995 Jul 18; 92 (15): 7021-5) teaches a single chain bispecific antibody that binds to CD3 and a tumor-associated antigen for use 
	Segal et al. (Curr. Opin. Immunol. 1999 Oct; 11 (5): 558-62) teaches single chain bispecific antibodies for use in treating cancer; Segal et al. teaches bispecific antibodies that bind to CD3 and a tumor-associated antigen expressed by the cancer cells in a cancer patient.
Löffler et al. (Blood. 2000 Mar 15; 95 (6): 2098-103) teaches a recombinant bispecific single-chain antibody that binds to CD19 and CD3 and is suitably used to treat cancer expressing CD19 because upon administration to a cancer patient it induces lymphoma-directed cytotoxicity by unstimulated T lymphocytes.
Dreier et al. (Int. J. Cancer: 2002; 100: 690-7) teaches a single chain bispecific antibody for use in treating cancer comprising a first antigen binding domain that specifically binds to CD3 and a second antigen binding domain that specifically binds to a tumor-associated antigen.
U.S. Patent Application Publication No. 2010/0150918-A1 teaches a single chain bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds a human tumor antigen and a method of use thereof in treating cancer.
U.S. Patent Application Publication No. 2006/0235201-A1 teaches a single chain bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds a human tumor antigen and/or a method of use thereof in treating cancer.
U.S. Patent Application Publication No. 2009/0252683-A1 (Kischel et al.) teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen.  
U.S. Patent Application Publication No. 2013/0129729-A1 (Kischel et al.) teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer.  
 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication No. 2016/0152707-A1 and U.S. Patent Application Publication No. 2020/0095319-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication No. 2021/0070878-A1 and U.S. Patent Application Publication No. 2019/0040133-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
Each of U.S. Patent Nos. 10,047,159, 9,587,036, 10,781,264, 8,784,821, 8,518,403, and 7,235,641 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer. 
Each of U.S. Patent Application Publication No. 2008/0305105-A1 and U.S. Patent Application Publication No. 2008/0213256-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
U.S. Patent Application Publication No. 2005/0136050-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an  and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication Nos. 20120244162-A1, 20100183615-A1, and 20100150918-A1 teaches a pharmaceutical composition comprising a single chain antibody molecule comprising a first binding domain that specifically binds to human CD3 and a second binding domain that specifically binds to a tumor antigen, wherein the anti-CD3 binding domain of the antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 171, 172, and 173 (as set forth by the instant application) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 174, 175, and 176 (as set forth by the instant application).

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         




slr
December 7, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This includes an antibody comprising a first binding domain that binds to CD3, which comprises the amino acid sequence of SEQ ID NO: 185 in which the VH and VL domains of antibody I2C are adjoined by a linker comprising the amino acid sequence GGGGSGGGGSGGGGS.
        
        2 This route of delivery of a therapeutic antibody was known, routine, and conventional at the time of the invention and even so this route is taught by U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.).
        
        3 Kufer et al. teaches the disclosed invention is to be used to treat any of a proliferative disease, a tumorous disease, an inflammatory disease, an immunological disorder, an autoimmune disease, an infectious disease, a viral disease, an allergic reaction, a parasitic reaction, a graft-versus-host disease, and a host-versus-graft disease (see, e.g., paragraphs [0058]-[0060]).
        
        4 Here Applicant is reminded that M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  In this case, the claims are drawn to a method comprising administering to a subject having prostate cancer; and though the claimed invention is intended for use in treating prostate cancer, it is submitted that the recitation by the preamble of the intended use of the invention may not be relied upon to distinguish the process that is suggested by the prior art because the latter, though not necessarily intended for use in treating prostate cancer, per se, is materially and manipulatively indistinguishable from the claimed invention. 
        
        5 This includes an antibody comprising a first binding domain that binds to CD3, which comprises the amino acid sequence of SEQ ID NO: 185 in which the VH and VL domains of antibody I2C are adjoined by a linker comprising the amino acid sequence GGGGSGGGGSGGGGS.
        
        6 This route of delivery of a therapeutic antibody was known, routine, and conventional at the time of the invention and even so this route is taught by U.S. Patent Application Publication No. 2020/0095319-A1 (Kufer et al.).
        
        7 See, in particular, claim 27.
        
        8 Notably “PSMA” is an acronym of “prostate specific membrane antigen”.